Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139097                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  DENNIS LALONE and DIANNE LALONE,                                                                     Stephen J. Markman
  Co-Conservators of the Estate of Brandon                                                             Diane M. Hathaway,
                                                                                                                         Justices
  LaLone,
              Plaintiffs-Appellees,
  v                                                                 SC: 139097
                                                                    COA: 290277
                                                                    St Joseph CC: 07-000914-NH
  RIEDSTRA DAIRY LTD., RT ENGINEERING
  LTD. f/k/a ROTA-TECH DAIRY SHEDS
  INTERNATIONAL LTD., RT INTERNATIONAL
  LTD. f/k/a ROTA-TECH DAIRY SHEDS
  INTERNATIONAL LTD., RT INSTALLATIONS
  LTD., and DeLAVAL, INC.,
              Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 13, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2009                    _________________________________________
           1021                                                                Clerk